





Exhibit 10.3




March 31, 2016




DMRJ Group LLC

Montsant Partners LLC




Gentlemen:




This letter (this “Comfort Letter”) is being provided to you, effective as of
the date set forth above, in connection with the extension of the maturity date
of our obligations under certain notes and security agreements that are more
specifically described in the Fourteenth Omnibus Amendment to Credit Agreement
and Sixteenth Amendment to Note and Warrant Purchase Agreement, effective as of
March 31, 2016 (the “Amendment”), by and among Implant Sciences Corporation (the
“Company”), the Guarantors named therein, DMRJ Group LLC (the “Investor”) and
Montsant Partners LLC (the “Assignee”).  Any capitalized term used but not
defined in this Comfort Letter will have the meaning ascribed to such term in
the Amendment.




The Company hereby represents and warrants to the Investor and the Assignee that
as a result of the Amendment and the filing by the Company of the amendments to
the certificates of designation of the Company’s Series H Convertible Preferred
Stock, Series I Convertible Preferred Stock and Series J Convertible Preferred
Stock as contemplated by the Amendment (the “Preferred Amendments”), in the
event the Company’s Board of Directors seeks shareholder approval of a plan of
merger of the Company with or into another person or entity, (i) the only vote
required from the shareholders of the Company to approve such merger will be the
single vote of the holders of the Company’s Series H Convertible Preferred
Stock, Series I Convertible Preferred Stock and Series J Convertible Preferred
Stock (each voting on an as-converted to common stock basis) together with the
holders of the Company’s common stock, voting together as a single class, (ii)
no separate class vote of the holders of the Company’s common stock will be
required or solicited and (iii) the required affirmative votes from shareholders
to approve such a merger will be at most be two-thirds of such shares
(including, for the avoidance of doubt, shares of such preferred stock on an
as-converted to common stock basis).  The Company represents, warrants and
agrees that it will not solicit votes for such a merger beyond the single vote
described above and that it will not amend or modify the Restated Articles of
Organization of the Company, as amended through the date hereof (giving effect
to the Preferred Amendments) to require a separate class vote of holders of the
Company’s common stock in connection with any merger or other business
combination approved by the Company’s board of directors.  




Sincerely,




Implant Sciences Corporation




By: /s/ William J. McGann

Name: William J. McGann
Title: Chief Executive Officer





500 Research Drive, Unit 3  |  Wilmington, MA 01887- 4437, USA  |  Phone:
978-752-1700  |  Fax: 978-752-1711  | www.implantsciences.com





